Title: To Thomas Jefferson from John Brown Cutting, 24 December 1792
From: Cutting, John Brown
To: Jefferson, Thomas



Dear Sir
London 24 Decr 1792

On friday evening last died Mr. Rumsay of Maryland. On the evening before while sitting with some members of the Society for encouraging british arts sciences and manufactures (who from the high opinion they entertain’d of his genius had frequently consulted him at their meetings) he complain’d of a sudden pain in his head, and resting it on his hand on the table in an instant became apparently lifeless. Medical aid being immediately had, a vein was open’d and symptoms of life returned: he was put into a warm bed—under the care of a good nurse who administer’d the remedies which were prescribed by the most eminent of the faculty. But his disorder baffled their skill: and tho’ nothing was left unattempted that coud be devised to restore him he expired in a few hours, without struggle, and without having recovered the free use of his speech or faculties.
As the seat of his malady was in his head—after his death it was open’d. What I had before conjectur’d now became confirm’d—that over plied with energies of thinking, some of the vessals of the brain  were fairly worne out: Accordingly there had happen’d a rupture of one of them—which was manifestly the immediate cause of his death. This day he is to be decently inter’d near Westminster Abbey.
Unaided by education, unacquainted with those rudiments of science that are furnish’d by books or taught by masters—his mind seem’d to be as it were embued in the elementary principles of mechanics. Of the most intricate combinations of these he had almost an intuitive perception. Theories the most complicated sprung up spontaneously and correctly in his thoughts—and by dint of incessant research, invention and experiment he wou’d reduce them to practice—and shape them to purposes of utility. Beside several subordinate proofs of his ingenuity and strength of original invention he has finish’d his nautical steam-engine. He had completed its mechanism and ascertained beyond all doubt its important and effectual agency in the impulsion of Ships through the water—privately in the presence of a few of his intimates. On the very day of his decease Sir Joseph Banks, and others eminent for their skill and reputation in science were to have been invited to witness an exhibition of this Experiment. I trust I have good grounds for believing that a discovery that may be rendered so beneficial to navigation—and especially to the navigation of our immense and rapid rivers—will not become extinct—but survive its Inventor.
In a word in Mr. Rumsay we have lost a citizen the vigour and extent of whose intellect in this particular department of most useful science, has seldom been surpass’d—and according to many of the best judges here—very, very seldom equal’d. I have the honor to be with sentiments of true attachment & respect Your Most Obedt Sert:

John Brown Cutting

